By the court.

The original contract having in this case been duly assigned to the plaintiff, an equitable interest became vested in him, which would, in case of any breach of the contract, have entitled him to maintain an action in Cove's name ; and it is settled, that such an equitable interest is a sufficient consideration to sustain an express promise. 10 Mass. Rep. 316, Crocker vs. Whitney.—12 ditto 281, Mowry vs. Todd.—44 John. 378, Doty vs. Wilson.—Couper 290, Hawes vs. Saunders.—6 Mass. Rep. 42.—2 W. Black. 1269, Fenner vs. A Meares.
We are therefore of opinion, that the plaintiffis entitled to

Judgment on the verdict,